Citation Nr: 1008103	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-39 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2008, a statement 
of the case was issued in November 2008, and a substantive 
appeal was received in December 2008.   


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it otherwise related to service.

2.  Tinnitus was not manifested during the Veteran's active 
duty service or for many years after service, nor is it 
otherwise related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated June 2007.                                                                          

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran a 
physical examination in September 2007, obtained a medical 
opinion as to the etiology and severity of disabilities, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the appellant has not 
contended otherwise.  

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board notes that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the 


frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The Veteran's June 2007 claim states that he served as a 
machinist mate in the engine room.  In his December 2008 
substantive appeal, he stated that he was exposed to high 
pitched 1200 psi superheated steam, turbines, and other 
equipment.  He also stated that he does not recall being 
issued hearing protection.  Since leaving the service, he 
reported having two jobs in which he was exposed to high 
pitched noise; but stated that he was provided with hearing 
protection and he always used it.  He is of the opinion that 
the hearing tests conducted in the early 1970s were not 
accurate or comparable to hearing tests performed with 
today's technology.

The Veteran's service records substantiate that the Veteran's 
primary specialty was that of propulsion machine technology.  
The service records also indicate that the Veteran was 
exposed to excessive noise.  However, the service treatment 
records show no findings attributed to hearing loss or 
tinnitus.  To the contrary, the records reflect that the 
Veteran underwent hearing tests in August 1975, January 1976, 
and July 1976.  All findings were within normal limits and 
did not constitute hearing loss as defined by 38 C.F.R. § 
3.385.  The Veteran also underwent a hearing test in April 
1978 upon separation from service.  Once again hearing was 
within normal limits.  Review of the several inservice tests 
do not reflect any significant upward shift in tested 
thresholds to suggest a decrease in hearing acuity during 
service.  See generally Hensley v. Brown, 5 Vet.App. 155, 159 
(1993).  

In adjudicating a claim, the Board must assess the competence 
and credibility of lay statements of the Veteran.  The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1137 
(Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009), the Federal Circuit reaffirmed that VA must 
consider the competency of lay evidence in order to determine 
if it is sufficient to establish a nexus. 

In view of the above judicial holdings, at this time the 
Board turns to consideration of the Veteran's credibility and 
competency.  As a layperson, the Veteran is certainly 
competent to report symptomatology such as a decrease in 
hearing acuity and tinnitus.  The Board has considered the 
Veteran's statements in this regard, but after looking at the 
overall evidence, the Board does not find such statements to 
be credible.  This is not a case where there is a lack of 
contemporaneous medical evidence.  To the contrary, service 
records clearly show that because of the nature of the 
Veteran's duties his hearing was checked on a regular basis.  
As already noted, the several hearing tests during service 
did not show hearing loss disability nor did they show any 
significant shift in tested thresholds.  These are precisely 
the records where it would be expected that any decrease in 
hearing acuity, or complaints by the Veteran as to any 
perceived loss of hearing acuity or tinnitus, would be 
recorded.  It is highly significant that medical personnel 
during service did not report any suspicion of hearing loss 
or tinnitus.  It is also significant that the Veteran did not 
report any such symptoms.  To the extent he now claims that 
he suffered hearing loss and tinnitus during service and that 
there has been a continuity of pertinent symptoms since 
service, such statements are simply inconsistent with the 
contemporaneous evidence.   

As to the Veteran's statement that he does not recall being 
issued hearing protection, the service records reflect that 
the Veteran was instructed on the Hearing Conservation 
Program and the contents of Parson Instruction 6260.1A and 
Humed Instruction 6260.2B.  The Veteran's signature confirms 
that he was so instructed.  His signature also appears after 
a June 1976 statement that reads "I have been instructed in 
the Hearing Conservation Program and informed of the 
mandatory requirement to wear ear protective devices in the 
Noise Hazardous areas aboard USS PARSONS as noted in 
enclosure (1) of PARSONINST 6260.1A."  Again, the Veteran's 
statements in this regard are inconsistent with the 
contemporaneous service records and the credibility of his 
current statements (made almost 30 years after discharge) is 
therefore diminished.  

The earliest post service treatment records in the claims 
file are dated January 2005 (at which time his active 
problems included decreased hearing and tinnitus).  

To assist the Veteran with his claim, VA afforded the Veteran 
a VA examination in September 2007.  The examiner reviewed 
the claims file in conjunction with the examination.  The 
Veteran reported a history of bilateral hearing problems 
since the early 1980s.  His trouble hearing came on slowly.  
He reported exposure to high pitched noises in service.  He 
also reported exposure to loud noise after service; but 
stated that he wore hearing protection after service.  He 
described his tinnitus as being severe, with the "cricket-
like" noises making it difficult for him to sleep.  Upon 
examination, the examiner noted that the Veteran had moderate 
to severe hearing loss in the right ear from 3000 to 4000 
hertz; and mild to severe hearing loss in the left ear from 
2000 to 4000 hertz.  The examiner noted that the Veteran's 
service treatment records (and specifically the separation 
examination) showed no findings attributed to hearing loss.  
Moreover, the examiner did not report any evidence of a 
decrease in hearing acuity during service.  The examiner 
offered the opinion that it is less likely than not that his 
hearing loss and tinnitus are related to noise exposure in 
the military.  The Board is not free to substitute its own 
judgment in matters of medical causation.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board notes that the lack of any post-service medical 
records until January 2005 (27 years after service) is 
probative to the issue of chronic disability.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that no chronic disability was noted during 
service or for decades after service.  The only competent 
medical opinion that addresses the issue of a nexus between 
the Veteran's current disabilities and service, specifically 
weighs against such a nexus.  As such, the Board finds that a 
preponderance of the evidence weighs against the claims.  As 
the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for service connection for hearing loss and tinnitus 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

The appeal is denied as to both issues.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


